Beck, J.
1. The motion for a new trial contained only the general grounds, complaining that the verdict was contrary to the evidence, without evidence to support' it, and contrary to law. An examination of the .record discloses that there was sufficient evidence to authorize the verdict; and the same having received the approval of the trial judge, it will not be disturbed here.
2. Where evidence on the trial tending to connect the defendant with the commission of the offense charged was admitted without objection, and the admissibility of this evidence is questioned for the first time in the brief of counsel for the plaintiff in error, the question thus raised will not be considered here.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Freeman. Coweta superior court. December 31, 1913.
W. 0. Wright and J. C. Newman, for plaintiff in error.
T, 8. Felder, attorney-general, and J. B. Terrell, solicitor-general, contra.